DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   MARCUS MELENDEZ TOLBERT,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3474

                              [March 7, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; William L. Roby, Judge; L.T. Case No. 2012CF003278 B.

  Joshua LeRoy of LeRoy Law, P.A., West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS, JJ., and WEISS, DALIAH H., Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.